DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-33 are pending.


Claim Objections
Claim 9 objected to because of the following informalities:  The phrase "select two of more previous" in line 4 should read "select two or more previous".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 24 recites the limitation “the ith iteration” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 25 recites the limitation “the ith iteration” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation “the reproduction proportion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4-31 and 33 recite the limitation “The one or more non-transitory computer-readable media of claim 1,” in line 1.  There is insufficient antecedent basis for this limitation in the claims. It appears that the claims were intended to be dependent upon independent Claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 21, 23-24, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan).

Claim 1
Chong teaches a computer-implemented method for determining treatments to apply to one or more plants within each control volume of one or more control volumes having a controlled agricultural environment (Chong, Para [0047], [0062-63] - - An indoor farm operating management system that determines control of environmental factors/treatments to apply to plants within an agricultural building/”control volume” having a controlled environment.), wherein each treatment comprises application of a set of setpoints to a control volume (Chong, Para [0058], [0062-63] - - Environmental factors/treatments including adjusting the light intensity, temperature, humidity and/or carbon dioxide levels/setpoints to the agricultural building/”control volume”.), the method comprising:
for each control volume of the one or more control volumes during each iteration of a plurality of iterations, one or more processors. (Chong, Para [0062-63] - - Processor servers controlling the conditions of the agricultural building/”control volume” during each production stage/iteration of multiple production stages/iterations.)
But Chong fails to specify a. choose, from a plurality of reproduction operations, a reproduction operation for a treatment to be applied to the control volume; and b. determine the treatment to be applied to the control volume based at least in part upon one or more previous sets of setpoints, for use with the reproduction operation chosen for the current iteration, wherein the one or more previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes.
However, Rowan teaches choose, from a plurality of reproduction operations, a reproduction operation for a treatment to be applied to the control volume; and determine the treatment to be applied to the control volume based at least in part upon one or more previous sets of setpoints, for use with the reproduction operation chosen for the current iteration, wherein the one or more previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes. (Rowan, Para [0078-81], [0088], [0141] - - Determining a crop planting plan/”reproduction operation”, from a plurality of crop planting plans/”reproduction operations”, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database/”previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes”, to be applied to a currently received/iteration agricultural field/”control volume” )
Chong and Rowan are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above agricultural management system, as taught by Chong, and incorporating the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as suggested by Rowan (Para [0006]).

Claim 2
Chong teaches a system for determining treatments to apply to one or more plants within each control volume of one or more control volumes having a controlled agricultural environment (Chong, Para [0047], [0062-63] - - An indoor farm operating management system that determines control of environmental factors/treatments to apply to plants within an agricultural building/”control volume” having a controlled environment.), wherein each treatment comprises application of a set of setpoints to a control volume (Chong, Para [0058], [0062-63] - - Environmental factors/treatments including adjusting the light intensity, temperature, humidity and/or carbon dioxide levels/setpoints to the agricultural building/”control volume”.), the method comprising: one or more memories storing instructions; and one or more processors, coupled to the one or more memories, for executing the instructions (Chong, Para [0062] - - Processor servers and memory storing executable instructions.) to cause the system to: for each control volume of the one or more control volumes during each iteration of a plurality of iterations, one or more processors. (Chong, Para [0062-63] - - Processor servers controlling the conditions of the agricultural building/”control volume” during each production stage/iteration of multiple production stages/iterations.)
But Chong fails to specify a. choose, from a plurality of reproduction operations, a reproduction operation for a treatment to be applied to the control volume; and b. determine the treatment to be applied to the control volume based at least in part upon one or more previous sets of setpoints, for use with the reproduction operation chosen for the current iteration, wherein the one or more previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes.
However, Rowan teaches choose, from a plurality of reproduction operations, a reproduction operation for a treatment to be applied to the control volume; and determine the treatment to be applied to the control volume based at least in part upon one or more previous sets of setpoints, for use with the reproduction operation chosen for the current iteration, wherein the one or more previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes. (Rowan, Para [0078-81], [0088], [0141] - - Determining a crop planting plan/”reproduction operation”, from a plurality of crop planting plans/”reproduction operations”, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database/”previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes”, to be applied to a currently received/iteration agricultural field/”control volume” )
Chong and Rowan are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above agricultural management system, as taught by Chong, and incorporating the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as suggested by Rowan (Para [0006]).

Claim 3
Chong teaches one or more non-transitory computer-readable media storing instructions for determining treatments to apply to one or more plants within each control volume of one or more control volumes having a controlled agricultural environment, wherein each treatment comprises application of a set of setpoints to a control volume, wherein the instructions, when executed by one or more computing devices (Chong, Para [0047], [0062-63] - - An indoor farm operating management system that determines control of environmental factors/treatments to apply to plants within an agricultural building/”control volume” having a controlled environment that comprises a processor server and memory/”non-transitory computer-readable media” storing executable instructions.), cause at least one of the one or more computing devices to: for each control volume of the one or more control volumes during each iteration of a plurality of iterations, one or more processors. (Chong, Para [0062-63] - - Processor servers controlling the conditions of the agricultural building/”control volume” during each production stage/iteration of multiple production stages/iterations.)
But Chong fails to specify a. choose, from a plurality of reproduction operations, a reproduction operation for a treatment to be applied to the control volume; and b. determine the treatment to be applied to the control volume based at least in part upon one or more previous sets of setpoints, for use with the reproduction operation chosen for the current iteration, wherein the one or more previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes.
However, Rowan teaches choose, from a plurality of reproduction operations, a reproduction operation for a treatment to be applied to the control volume; and determine the treatment to be applied to the control volume based at least in part upon one or more previous sets of setpoints, for use with the reproduction operation chosen for the current iteration, wherein the one or more previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes. (Rowan, Para [0078-81], [0088], [0141] - - Determining a crop planting plan/”reproduction operation”, from a plurality of crop planting plans/”reproduction operations”, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database/”previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes”, to be applied to a currently received/iteration agricultural field/”control volume” )
Chong and Rowan are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above agricultural management system, as taught by Chong, and incorporating the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as suggested by Rowan (Para [0006]).

Claim 4
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches the one or more previous sets of setpoints are selected from the previous treatments that were applied to all of the one or more control volumes. (Rowan, Para [0078-81], [0141], [0250] - - Determining a crop planting plan/”reproduction operation”, from a plurality of crop planting plans/”reproduction operations”, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database/”previous sets of setpoints are selected from one or more previous treatments that were applied to the one or more control volumes”, to be applied to multiple merged zones/all of an agricultural field/”control volume” )
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to multiple merged zones of an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to multiple merged zones of an agricultural field, as suggested by Rowan (Para [0006]).

Claim 5
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches the chosen reproduction operation comprises a replication operation. (Rowan, Para [0082], [0088] - - A crop planting plan/”reproduction operation” based on using historic/replication data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the crop planting plan based on using historic data, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining the crop planting plan based on using historic data, to be applied to multiple merged zones of an agricultural field, as suggested by Rowan (Para [0006]).

Claim 21
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches one or more first setpoints of the determined set of setpoints are setpoints applicable to the control volume (Chong, Para [0058], [0062-63] - - Environmental factors/treatments including adjusting the light intensity, temperature, humidity and/or carbon dioxide levels/”first setpoints” to the agricultural building/”control volume”.), and one or more second setpoints of the determined set of setpoints are setpoints applicable to one or more multi-plant support structures within the control volume but not to the entire control volume itself. (Chong, Para [0058] - - Environmental factors/treatments including adjusting the light intensity/setpoint to individual farming modules/”multi-plant support structures” within an agricultural building/”control volume”.)
Rowan further teaches the determined treatment for each iteration corresponds to a determined set of setpoints, of the one or more previous sets of setpoints, to be applied to the control volume. (Rowan, Para [0078-81], [0141] - - Determining a crop planting plan/”reproduction operation” that include data for treatments that are stored in a historical database/”previous sets of setpoints”, to be applied to an agricultural field/”control volume” ) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as suggested by Rowan (Para [0006]).

Claim 23
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches each control volume includes one or more plants of the same variety. (Chong, Para [0064] - - A farm/”control volume” based on growth of a specific/”same variety” plant.)

Claim 24
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches the start time of the ith iteration for one control volume does not necessarily coincide with the start time of the ith iteration for another control volume. (Chong, Para [0062-63] - - Processor servers controlling the conditions of one agricultural building/”control volume” during each production stage/iteration of multiple production stages/iterations. While the disclosure of Chong is directed towards a single agricultural building/”control volume”, it is obvious to a person having ordinary skill in the art that multiple agricultural buildings/”control volumes” can obviously be built, and there is no disclosure in Chong relating to communications or coordination between multiple agricultural buildings/”control volumes”.)

Claim 27
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches the treatments include one or more of light intensity, CO2 concentration, air temperature, humidity. (Chong, Para [0063] - - Treatments include light intensity, temperature, humidity and/or carbon dioxide levels.)

Claim 28
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches cause at least one of the one or more computing devices to apply the determined treatment to the control volume. (Chong, Para [0063-66] - - Management system/”computing device” enables control of environmental factors/”applies a determined treatment” in the agricultural building/”control volume”.)

Claim 29
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches cause at least one of the one or more computing devices to, for the current iteration, choose a second reproduction operation from the plurality of reproduction operations to determine the treatment to be applied to the control volume. (Rowan, Para [0078-81], [0088], [0141] - - Determining a second planting plan/”reproduction operation”, from a plurality of planting plans/”reproduction operations”, for other additional treatments, such as fertilizer, pesticides, irrigation to be applied to an agricultural field/”control volume” )
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the determining of a second planting plan, from a plurality of crop planting plans, for other additional treatments, such as fertilizer, pesticides, irrigation to be applied to an agricultural field, to be applied to an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a second planting plan, from a plurality of crop planting plans, for other additional treatments, such as fertilizer, pesticides, irrigation to be applied to an agricultural field, as suggested by Rowan (Para [0006]).

Claim 30
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches the one or more control volumes are grow spaces used for experimental purposes, and the determined treatment is applied to at least one of the one or more control volumes. (Chong, Para [0063-66] - - Management system/”computing device” enables control of environmental factors/”applies a determined treatment” in the agricultural building/”control volume”. The disclosure of Chong is directed towards an agricultural building/”control volume” that is used to grow vegetables and it is obvious to a person having ordinary skill in the art that the use the of the disclosed agricultural building/”control volume” for growing vegetables for commercial sale or experimentation would not require any alterations, and is merely a purpose statement of intended use.) 

Claim 32
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches the one or more previous sets of setpoints are based at least in part upon measured setpoint values. (Rowan, Para [0145] - - Historical data/”previous sets of setpoints” based on historical agronomic property values collected and analyzed.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the historical data based on historical agronomic property values collected and analyzed, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by creating models using the historical data based on historical agronomic property values collected and analyzed, as suggested by Rowan (Para [0006]).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Freiberg, et al., US Patent Pub. US 20160057922 A1 (hereinafter Freiberg).

Claim 6
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify the modification operation is at least one of a crossover operation or a mutation operation.
However, Freiberg teaches the modification operation is a mutation operation. (Freiberg, Para [0019-21] - - A modification of a process that includes randomized/”mutation operation” treatment levels in an agricultural field.)
Chong, Rowan, and Freiberg are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the modification of a process that includes randomized treatment levels in an agricultural field, as taught by Freiberg.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure agronomic responses to determine which treatment levels maximize crop yields by using the modification of a process that includes randomized treatment levels in an agricultural field, as suggested by Freiberg (Para [0003-6]).

Claim 7
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify the chosen reproduction operation comprises at least one of a crossover operation or a mutation operation.
However, Freiberg teaches the modification operation is a mutation operation. (Freiberg, Para [0019-21] - - A modification of a process that includes randomized/”mutation operation” treatment levels in an agricultural field.)
Chong, Rowan, and Freiberg are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the modification of a process that includes randomized treatment levels in an agricultural field, as taught by Freiberg.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure agronomic responses to determine which treatment levels maximize crop yields by using the modification of a process that includes randomized treatment levels in an agricultural field, as suggested by Freiberg (Para [0003-6]).


Claims 8, 13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Afeyan et al., US Patent Pub. US 20070282666 A1 (hereinafter Afeyan).

Claim 8
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify choosing a reproduction operation from a plurality of reproduction operations in proportion to a reproduction proportion.
However, Afeyan teaches choosing a reproduction operation from a plurality of reproduction operations in proportion to a reproduction proportion. (Afeyan, Para 0114] - - Choosing a reproduction operation from multiple possible solutions/”reproduction operations” based on the likelihood that a possible solution will be reproduced that varies in accordance/proportion with its fitness/”reproduction proportion”.)
Chong, Rowan, and Afeyan are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the choosing of a reproduction operation from multiple possible solutions based on the likelihood that a possible solution will be reproduced that varies in accordance with its fitness, as taught by Afeyan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the probability that a preferred solution would result by the choosing of a reproduction operation from multiple possible solutions based on the likelihood that a possible solution will be reproduced that varies in accordance with its fitness, as suggested by Afeyan (Para [0114]).

Claim 13
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify selecting one or more previous sets of setpoints from the one or more previous treatments based at least in part upon fitness proportionate selection.
However, Afeyan teaches selecting one or more previous sets of setpoints from the one or more previous treatments based at least in part upon fitness proportionate selection. (Afeyan, Para [0138-139] - - Selecting an entity/”previous set of setpoints” from multiple entities/”previous sets of setpoints from the one or more previous treatments” based on a fitness-proportionate selection.)
Chong, Rowan, and Afeyan are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the selection of an entity based on a fitness-proportionate selection, as taught by Afeyan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the probability that a more fit entity is selected based on a fitness-proportionate selection, as suggested by Afeyan (Para [0138]).

Claim 26
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify cause at least one of the one or more computing devices to, for at least two subsequent iterations for a control volume, adjust a reproduction proportion.
However, Afeyan teaches cause at least one of the one or more computing devices to, for at least two subsequent iterations for a control volume, adjust a reproduction proportion. (Afeyan, Para [0186-188] - - A weight/”reproduction proportion” is adjusted by a computing system over multiple iterations.)
Chong, Rowan, and Afeyan are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the weight being adjusted by a computing system over multiple iterations, as taught by Afeyan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the probability that a preferred solution would result by the weight being adjusted by a computing system over multiple iterations, as suggested by Afeyan (Para [0114]).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Shiffman, “The Nature of Code”, 2012, The Magic Book Project, Chapter 9.

Claim 9
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify the reproduction operation comprises a crossover operation and determining a treatment is based at least in part upon a genetic algorithm to select two of more previous sets of setpoints for the crossover operation. 
However, Shiffman teaches the reproduction operation comprises a crossover operation and determining a treatment is based at least in part upon a genetic algorithm to select two of more previous sets of setpoints for the crossover operation. (Shiffman, Section 9.6, Page 12-13 - - A crossover operation to determine an outcome/treatment based upon a genetic algorithm to select genetic code of two parents/”previous sets of setpoints”.)
Chong, Rowan, and Shiffman are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the crossover operation to determine an outcome based upon a genetic algorithm to select genetic code of two parents, as taught by Shiffman.  
One of ordinary skill in the art would have been motivated to do this modification in order to evolve optimal parameter for an ecosystem by a crossover operation to determine an outcome based upon a genetic algorithm to select genetic code of two parents, as suggested by Shiffman (Page 59).

Claim 10
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify determining a treatment is based at least in part upon one or more fitness scores of the one or more previous treatments.
However, Shiffman teaches determining a treatment is based at least in part upon one or more fitness scores of the one or more previous treatments. (Shiffman, Section 9.9, Page 28-29 - - Determining a solution/treatment based on a fitness score for prior solutions/”previous treatments”.)
Chong, Rowan, and Shiffman are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the crossover operation to determine an outcome based upon a genetic algorithm to select genetic code of two parents, as taught by Shiffman.  
One of ordinary skill in the art would have been motivated to do this modification in order to evolve optimal parameter for an ecosystem by a crossover operation to determine an outcome based upon a genetic algorithm to select genetic code of two parents, as suggested by Shiffman (Page 59).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Shiffman, “The Nature of Code”, 2012, The Magic Book Project, Chapter 9 as applied to Claims 9-10 above, and in view of Freiberg, et al., US Patent Pub. US 20160057922 A1 (hereinafter Freiberg).

Claim 11
The combination of Chong, Rowan, and Shiffman teaches all the limitations of the base claims as outlined above.  
But the combination of Chong, Rowan, and Shiffman fails to specify the one or more fitness scores are based at least in part upon harvest weight, cost, or an energy-related metric.
However, Freiberg teaches the one or more fitness scores are based at least in part upon harvest weight, cost, or an energy-related metric. (Freiberg, Para [0031-34] - - Yield observations matched to the respective treatment rate observation providing a data set used to determine a confidence level/”fitness score” for the statistical analysis.)
Chong, Rowan, Shiffman, and Freiberg are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong, Rowan, and Shiffman, and further incorporating the yield observations matched to the respective treatment rate observation providing a data set used to determine a confidence level for the statistical analysis, as taught by Freiberg.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure agronomic responses to determine which treatment levels maximize crop yields by using yield observations matched to the respective treatment rate observation providing a data set used to determine a confidence level for the statistical analysis, as suggested by Freiberg (Para [0003-6]).


Claims 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of David, US Patent Pub. US 20190080243 A1 (hereinafter David).

Claim 12
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify selecting one or more previous sets of setpoints from the one or more previous treatments that each has a corresponding fitness score that satisfies a fitness threshold.
However, David teaches selecting one or more previous sets of setpoints from the one or more previous treatments that each has a corresponding fitness score that satisfies a fitness threshold. (David, Para [0051] - - Selecting chromosomes/”sets of setpoints from previous treatments” that have a fitness score that is above/satisfies a threshold.)
Chong, Rowan, and David are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the selection of chromosomes that have a fitness score that is above a threshold, as taught by David.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide training of a plurality of convolutional neural networks with increased speed and accuracy using a genetic evolutionary model that uses selection of chromosomes that have a fitness score that is above a threshold, as suggested by David (Abstract).

Claim 14
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify randomly selecting one or more previous sets of setpoints.
However, David teaches randomly selecting one or more previous sets of setpoints. (David, Para [0021-22] - - Randomly selecting building blocks from each of the parent chromosomes/”previous sets of setpoints”.)
Chong, Rowan, and David are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating randomly selecting building blocks from each of the parent chromosomes, as taught by David.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide training of a plurality of convolutional neural networks with increased speed and accuracy using a genetic evolutionary model that uses randomly selecting building blocks from each of the parent chromosomes, as suggested by David (Abstract).

Claim 15
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches the chosen reproduction operation is a replication operation, and determining a treatment comprises selecting a previous set of setpoints from the previous treatments. (Rowan, Para[0078-81], [0141], [0250] - - Determining a crop planting plan/”reproduction operation” that is based on data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database/”previous sets of setpoints from the previous treatments”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the determining of a crop planting plan that is based on data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan that is based on data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, as suggested by Rowan (Para [0006]).
But the combination of Chong and Rowan fails to specify selecting a previous set of setpoints from the previous treatments that each have a fitness score that satisfies a replication threshold.
However, David teaches selecting a previous set of setpoints from the previous treatments that each have a fitness score that satisfies a replication threshold. (David, Para [0051], [0071] - - Selecting chromosomes/”sets of setpoints from previous treatments” that have an accuracy score that is above/satisfies a threshold/”replication threshold”.)
Chong, Rowan, and David are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the selection of chromosomes that have an accuracy score that is above a threshold, as taught by David.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide training of a plurality of convolutional neural networks with increased speed and accuracy using a genetic evolutionary model that uses selection of chromosomes that have an accuracy score that is above a threshold, as suggested by David (Abstract).

Claim 17
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches the chosen reproduction operation is a modification operation, and determining a treatment comprises selecting previous sets of setpoints from the previous treatments. (Rowan, Para [0078-81], [0088], [0141], [0250], [0397] - - Determining a crop planting plan/”reproduction operation” that is based on data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database/”previous sets of setpoints from the previous treatments” and allows for modifications to be made to the crop planting plan/”reproduction operation”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the determining of a crop planting plan that is based on data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan that is based on data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, as suggested by Rowan (Para [0006]).
But the combination of Chong and Rowan fails to specify selecting previous sets of setpoints from the previous treatments that each have a fitness score that satisfies a modification threshold.
However, David teaches selecting previous sets of setpoints from the previous treatments that each have a fitness score that satisfies a modification threshold. (David, Para [0051], [0071] - - Selecting chromosomes/”sets of setpoints from previous treatments” that have an accuracy score that is above/satisfies a threshold/”modification threshold”.)
Chong, Rowan, and David are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the selection of chromosomes that have an accuracy score that is above a threshold, as taught by David.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide training of a plurality of convolutional neural networks with increased speed and accuracy using a genetic evolutionary model that uses selection of chromosomes that have an accuracy score that is above a threshold, as suggested by David (Abstract).


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of David, US Patent Pub. US 20190080243 A1 (hereinafter David), as applied to Claims 12, 14-15, and 17 above, and in view of Grouchy et al., US Patent Pub. US 20190026431 A1 (hereinafter Grouchy).

Claim 16
The combination of Chong, Rowan, and David teaches all the limitations of the base claims as outlined above.  
But the combination of Chong, Rowan, and David fails to specify cause at least one of the one or more computing devices to, for at least two subsequent iterations for a control volume, adjust the replication threshold.
However, Grouchy teaches cause at least one of the one or more computing devices to, for at least two subsequent iterations for a control volume, adjust the replication threshold. (Grouchy, Para [0040] - - A novelty/replication threshold is adjusted by a computing system over multiple generations/iterations.)
Chong, Rowan, David, and Grouchy are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong, Rowan, and David, and further incorporating the novelty threshold adjusted by a computing system over multiple generations, as taught by Grouchy.  
One of ordinary skill in the art would have been motivated to do this modification in order to adjust a threshold to a desired percentage of scores by the novelty threshold being adjusted by a computing system over multiple generations, as suggested by Grouchy (Para [0040]).

Claim 18
The combination of Chong, Rowan, and David teaches all the limitations of the base claims as outlined above.  
But the combination of Chong, Rowan, and David fails to specify cause at least one of the one or more computing devices to, for at least two subsequent iterations for a control volume, adjust the modification threshold.
However, Grouchy teaches cause at least one of the one or more computing devices to, for at least two subsequent iterations for a control volume, adjust the modification threshold. (Grouchy, Para [0040] - - A novelty/modification threshold is adjusted by a computing system over multiple generations/iterations.)
Chong, Rowan, David, and Grouchy are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong, Rowan, and David, and further incorporating the novelty threshold adjusted by a computing system over multiple generations, as taught by Grouchy.  
One of ordinary skill in the art would have been motivated to do this modification in order to adjust a threshold to a desired percentage of scores by the novelty threshold being adjusted by a computing system over multiple generations, as suggested by Grouchy (Para [0040]).


Claims 19, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Buscema, US Patent Pub. US 20060230006 A1 (hereinafter Buscema)

Claim 19
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify cause at least one of the one or more computing devices to repeat a.-b. until a termination condition is satisfied.
However, Buscema teaches to cause at least one of the one or more computing devices to repeat a.-b. until a termination condition is satisfied. (Buscema, Para [0189-192], [0200], Claim 32 - - Causing a processing unit/”computing device” to repeat the evolution of prediction algorithm generation/”repeat a.-b.” until a termination event/condition occurs/”is satisfied”.)
Chong, Rowan, and Buscema are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating causing a processing unit to repeat the evolution of prediction algorithm generation until a termination event occurs, as taught by Buscema.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide results that meet a desired level of fitness by causing a processing unit to repeat the evolution of prediction algorithm generation until a termination event occurs, as suggested by Buscema (Para [0040]).

Claim 22
The combination of Chong, Rowan, and Buscema teaches all the limitations of the base claims as outlined above.  
Buscema further teaches the termination condition is based at least in part upon time, number of iterations, limit of one or more setpoints, fitness score variation limit, or attainment of a target fitness score. (Buscema, Para [0039-40], [0189-192] - - Causing a processing unit to repeat the evolution of prediction algorithm generation until a termination condition criteria of a number of generations/iterations, algorithms converging to a given/”limit of a setpoint” value, fitness score maximum/”variation limit”, or a fitness score equaling or exceeding a defined/target minimum occurs.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong, Rowan, and Buscema, and further incorporating causing a processing unit to repeat the evolution of prediction algorithm generation until a termination condition criteria of a number of generations, algorithms converging to a given value, fitness score maximum, or a fitness score equaling or exceeding a defined minimum occurs, as taught by Buscema.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide results that meet a desired level of fitness by causing a processing unit to repeat the evolution of prediction algorithm generation until a termination condition criteria of a number of generations, algorithms converging to a given value, fitness score maximum, or a fitness score equaling or exceeding a defined minimum occurs, as suggested by Buscema (Para [0040]).

Claim 31
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
The combination of Chong and Rowan further teaches the determined treatment is applied to a production control volume that is a plant grow space used for production purposes. (Chong, Para [0063-66] - - Management system/”computing device” enables control of environmental factors/”applies a determined treatment” in the agricultural building/”control volume”. The disclosure of Chong is directed towards an agricultural building/”control volume” that is used to grow vegetables and it is obvious to a person having ordinary skill in the art that the use the of the disclosed agricultural building/”control volume” for growing vegetables for commercial/production sale or experimentation would not require any alterations, and is merely a purpose statement of intended use.)
But the combination of Chong and Rowan fails to specify after a termination condition is reached.
However, Buscema teaches after a termination condition is reached. (Buscema, Para [0189-192], [0200], Claim 32 - - Causing a processing unit/”computing device” to repeat the evolution of prediction algorithm generation until a termination event/condition occurs/”is reached”.)
Chong, Rowan, and Buscema are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating causing a processing unit to repeat the evolution of prediction algorithm generation until a termination event occurs, as taught by Buscema.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide results that meet a desired level of fitness by causing a processing unit to repeat the evolution of prediction algorithm generation until a termination event occurs, as suggested by Buscema (Para [0040]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Buscema, US Patent Pub. US 20060230006 A1 (hereinafter Buscema) in view of Freiberg, et al., US Patent Pub. US 20160057922 A1 (hereinafter Freiberg).

Claim 20
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
Rowan further teaches the determined treatment for each iteration corresponds to a determined set of setpoints, of the one or more previous sets of setpoints, to be applied to the control volume. (Rowan, Para [0078-81], [0141] - - Determining a crop planting plan/”reproduction operation” that include data for treatments that are stored in a historical database/”previous sets of setpoints”, to be applied to an agricultural field/”control volume” ) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong and Rowan, and further incorporating the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as taught by Rowan.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the field's productivity and yield by the determining of a crop planting plan, from a plurality of crop planting plans, that include data for treatments, such as fertilizer, pesticides, irrigation that are stored in a historical database, to be applied to an agricultural field, as suggested by Rowan (Para [0006]).
But the combination of Chong and Rowan fails to specify cause at least one of the one or more computing devices to repeat a.-b. to determine one or more first setpoints of the determined set of setpoints until a tier-level termination condition is satisfied for the one or more first setpoints
However, Buscema teaches to cause at least one of the one or more computing devices to repeat a.-b. to determine one or more first setpoints of the determined set of setpoints until a tier-level termination condition is satisfied for the one or more first setpoints. (Buscema, Para [0040], [0189-192], [0200] - - Causing a processing unit/”computing device” to repeat the evolution of prediction algorithm generation/”repeat a.-b.” until a termination event/condition occurs/”is satisfied” at a specified fitness/”tier level termination condition”.)
Chong, Rowan, and Buscema are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating causing a processing unit to repeat the evolution of prediction algorithm generation until a termination event occurs, as taught by Buscema.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide results that meet a desired level of fitness by causing a processing unit to repeat the evolution of prediction algorithm generation until a termination event occurs, as suggested by Buscema (Para [0040]).
But the combination of Chong, Rowan, and Buscema fails to specify determine one or more second setpoints of the determined set of setpoints.
However, Freiberg teaches determine one or more second setpoints of the determined set of setpoints. (Freiberg, Para [0017], [0028] - - Determining additional/second setpoints for multiple treatments.)
Chong, Rowan, Buscema, and Freiberg are analogous art because they are from the same field of endeavor.  They relate to agricultural management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above agricultural management system, as taught by Chong, Rowan, and Buscema, and further incorporating the determining additional setpoints for multiple treatments, as taught by Freiberg.  
One of ordinary skill in the art would have been motivated to do this modification in order to measure agronomic responses to determine which treatment levels maximize crop yields by determining additional setpoints for multiple treatments, as suggested by Freiberg (Para [0003-6]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Shiffman, “The Nature of Code”, 2012, The Magic Book Project, Chapter 9, in view of Goldberg et al., US Patent Pub. US 20070208677 A1 (hereinafter Goldberg).

Claim 25
The combination of Chong and Rowan teaches all the limitations of the base claims as outlined above.  
But the combination of Chong and Rowan fails to specify the chosen reproduction operation is a crossover operation, and determining a treatment comprises selecting at least two previous sets of setpoints based at least in part upon a probability of selection, Pi. (Shiffman, Section 9.6 - - A crossover operation where determining a child/treatment includes selecting two parents/”previous sets of setpoints” based on probability according to relative fitness.)
Chong, Rowan, and Shiffman are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong and Rowan, and further incorporating the crossover operation where determining a child includes selecting two parents based on probability according to relative fitness, as taught by Shiffman.  
One of ordinary skill in the art would have been motivated to do this modification in order to evolve optimal parameters for an ecosystem by a crossover operation where determining a child includes selecting two parents based on probability according to relative fitness, as suggested by Shiffman (Page 59).
But the combination of Chong, Rowan, and Shiffman fails to specify Pi is based at least in part upon a square of a fitness score for the ith previous set of setpoints of a previous treatment.
Goldberg further teaches Pi is based at least in part upon a square of a fitness score for the ith previous set of setpoints of a previous treatment. (Goldberg, Para [0074], [0090-94] - - An inheritance probability Pi is based in part upon an estimation of a fitness score using least squares methods using data/setpoints from previous iterations/”ith previous set” for previous models/treatments.)
Chong, Rowan, Shiffman, and Goldberg are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong, Rowan, and Shiffman, and further incorporating the inheritance probability Pi is based in part upon an estimation of a fitness score using least squares methods using data from previous iterations for previous models, as taught by Goldberg.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the speed of determining fitness by having the inheritance probability Pi based in part upon an estimation of a fitness score using least squares methods using data from previous iterations for previous models, as suggested by Goldberg (Para [0094]).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chong, US Patent Pub. US 20190327913 A1 (hereinafter Chong) in view of Rowan et al., US Patent Pub. US 20190124855 A1 (hereinafter Rowan) as applied to Claims 1-5, 21, 23-24, 27-30, and 32 above, and in view of Shiffman, “The Nature of Code”, 2012, The Magic Book Project, Chapter 9, in view of Shuifa et al., Chinese Patent Num. CN103020731B (hereinafter Shuifa).

Claim 33
The combination of Chong, Rowan, and Shiffman teaches all the limitations of the base claims as outlined above.  
But the combination of Chong, Rowan, and Shiffman fails to specify the one or more fitness scores is based at least in part upon plant quality.
However, Shuifa teaches oHowethe one or more fitness scores is based at least in part upon plant quality. (Shuifa, Page 4 Steps S1-S6 - - A fitness function result/score based in part upon vegetable/plant quality.)
Chong, Rowan, Shiffman, and Shuifa are analogous art because they are from the same field of endeavor.  They relate to genetic algorithm selection techniques.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above genetic algorithm selection technique, as taught by Chong, Rowan, and Shiffman, and further incorporating the fitness function result based in part upon vegetable quality, as taught by Shuifa.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize vegetable quality and yield by incorporating the fitness function result based in part upon vegetable quality, as suggested by Shuifa (Abstract).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brusatore, US Patent Pub. US 20140366443 A1 relates to Claims 1-3 regarding automated horticulture and agriculture, and vertical farming.
Jagyasi et al., US Patent Pub. US 20170223900 A1 relates to Claims 1-3 regarding agriculture field clustering and ecological forecasting, and field measurements. 
Johnson, US Patent Pub. US 20130174040 A1 relates to Claims 1-3 regarding crop planting and historical field and crop data measurements.
Dai et al., “Parameter optimization for growth model of greenhouse crop using genetic algorithms”, February 2008, Applied Soft Computing 9, PP 13-19 relates to Claims 1-5, 21, 23-24, 27-30, and 32 regarding automated greenhouse production, digital agriculture, and growth model optimization using genetic algorithms.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119